DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 21SEPT2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every drawings, claim objections previously set forth in the Non-Final Office Action mailed 31AUG2021.
Applicant's arguments filed 21SEPT2021 have been fully considered but they are not persuasive.
Regarding claim 1 (REMARKS P12 as filed), the Examiner respectfully disagrees. It is known in the art to use a spacer rod (e.g. FRESENIUS Fig. 1 #16) in between a force mechanism (hydraulic cylinder, Fig. 1 #3) and a follower plate (Fig. 1 #26). It is further known in the art to have a movable spacer (e.g. HELLER Fig. 1 #13) in between a force mechanism (jack screw, Fig. 1 #7) and a follower plate (Fig. 1 #3). It is obvious to one having ordinary skill in the art to modify the spacer of FRESENIUS to be movable between an aligned position and an unaligned position for the purpose of allowing for a quick adjustment of the filter plates and proper spacing as is known in the art.
Regarding claim 2 (REMARKS P13 as filed), the rejection is based on the combination of references. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
FRESENIUS and HELLER teach claim 1, which is modified by GAO to include a swing arm and a pivot as an alternative means for displacing the spacer.
Regarding claim 8, it is obvious to one having ordinary skill in the art to use a retention element or bolt to hold the movable spacer in place while it is being used.
Regarding claim 9, the claim sets forth the limitation: “the moveable support comprises a slider plate configured to displace the spacer rod relative to the hydraulic cylinder”. HELLER’s slider plate #10 allows the movable support #11 to move the spacer #13 out of position.
Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: see details below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a filter press, classified in B01D25/12.
II. Claim 23, drawn to a filter press, classified in B01D25/19.
The inventions are independent or distinct, each from the other because:
I and II are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are different such that Invention I requires a spacer rod and movable support that is displaceable between a home position and a disengaged position, whereas Invention II does not. Invention II requires a carrier plate coupled to the hydraulic cylinder and displaceable along rails and an extension rod removably supported on the carrier plate, whereas Invention I does not.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,9,11 are rejected under 35 U.S.C. 103 as being unpatentable over FRESENIUS (US 5194148) in view of HELLER (US 962346).
Regarding claim 1, FRESENIUS teaches a filter press (title, Figs.) comprising:
a plurality of filter plates (Fig. 1 #25);
a hydraulic cylinder (Fig. 1 #3);
a follower plate (Fig. 1 #26) through which the hydraulic cylinder is capable of applying pressure to the plurality of filter plates; and
a spacer rod (Fig. 1 #16) capable of transferring force from the hydraulic cylinder to the follower plate, the spacer rod being coupled to the follower plate by a moveable support (C2/L4-10).
FRESENIUS does not teach the spacer rod is displaceable between a home position and a disengaged position. However, HELLER teaches a filter press (title, Figs.) comprising:

a hydraulic cylinder (Fig. 1 #13); and,
a follower plate (Fig. 1 #3) through which the hydraulic cylinder is capable of applying pressure to the plurality of filter plates (P1/left C/L24-26).
HELLER further teaches the part that transfers force to the follower plate is supported by a moveable support (Figs. 1-3 #11) that is displaceable between a home position in which the part is aligned with a jack screw (Figs. 1-2 #7) and a disengaged position in which the part is unaligned with the jack screw (P1/L68-P2/L21), which allows for a quick adjustment of the filter plates and proper spacing (P2/left C/L1-11).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the movable spacer rod (as the part that transfers force to the follower plate) of FRESENIUS with the moveable support of HELLER in order to allow for a quick adjustment of the filter plates and proper spacing for the filter press. The references are combinable, because they are in the same technological environment of filter presses. See MPEP 2141 III (A) and (G).
Regarding claim 9, HELLER teaches the moveable support comprises a slider plate (Figs. 1-3 #10) capable of displacing the modified spacer rod relative to the hydraulic cylinder.
Regarding claim 11, HELLER teaches a manually operated hand pump (Fig. 3 #15,16) capable of pressurizing the hydraulic cylinder.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over FRESENIUS (US 5194148) in view of HELLER (US 962346) in view of GAO (CN 104707390).
Regarding claim 2, FRESENIUS does not teach the moveable support comprises a swing arm. However, one having ordinary skill in the art would recognize a swing arm as an art-recognized functional equivalent to the movable bracket of HELLER as a means for displacing the part that transfers force to the follower plate and would have been obvious to substitute one prior art structure for another that achieves the same result. GAO teaches a vacuum tray type pressing filter (title, Figs.) including:
a plurality of filter plates (Fig. 2 #7);
a hydraulic cylinder (Fig. 2 #5,9);
a follower plate (Fig. 2 #1) through which the hydraulic cylinder is capable of applying pressure to the plurality of filter plates; and
a spacer rod (Fig. 2 #10) capable of transferring force from the hydraulic cylinder to the follower plate, the spacer rod being coupled to the follower plate by a moveable support (Fig. 2 #6) that is displaceable between a home position in which the spacer rod is aligned with the hydraulic cylinder (in ghost lines, Fig. 2) and a disengaged position in which the spacer rod is disengaged (solid lines, Fig. 2);
wherein the moveable support comprises a swing arm coupled to the follower plate by a pivot (annotated Fig. 2)
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the movable support of FRESENIUS’ modified device to include a swing arm as an alternative displacing means as is known in the art. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A), (B).
Annotated Fig. 2

    PNG
    media_image1.png
    420
    1343
    media_image1.png
    Greyscale

Regarding claim 3, FRESENIUS teaches an extension rod (Fig. 1 #9) mounted in alignment with the hydraulic cylinder.
Regarding claim 4, FRESENIUS’s modified device teaches and/or suggests the spacer rod is aligned with the extension rod and disposed between the extension rod and the follower plate when the swing arm is disposed in the home position (Fig. 1).
Regarding claim 5, FRESENIUS teaches the extension rod is supported by a carrier plate (Fig. 1 #4).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over FRESENIUS (US 5194148) in view of HELLER (US 962346) in view of CARVER (US 2072942).
Regarding claim 8, FRESENIUS does not teach a retention element. However, CARVER teaches a filter press (title, Figs.; P1/left C/L14-15) including springs between the platens and the chamber rings of the press (Fig. 8) wherein bolts (Fig. 8 #96) are used to adjust the separation movement of the platens and rings. The bolts have a locking nut (Fig. 8 #96b) and a cotter pin (Fig. 8 #96a) that fits into a hole into the bolts and nuts in order to lock the bolt into a desired position (P2/right C/L75-P3/left C/L17).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the movable support of FRESENIUS’ .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over FRESENIUS (US 5194148) in view of HELLER (US 962346) in view of GLOVER (US 1793080).
Regarding claim 10, FRESENIUS does not teach the moveable support comprises a hinge plate. However, one having ordinary skill in the art would recognize a hinge plate as an art-recognized functional equivalent to the movable bracket of HELLER as a means for displacing the part that transfers force to the follower plate and would have been obvious to substitute one prior art structure for another that achieves the same result. GLOVER teaches a filter trap (title, Figs.) including a hinge plate (Fig. 1 #14; P1/right C/L52-62).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the movable support of FRESENIUS’ modified device to include a hinge plate hingedly coupled to the follower plate as an alternative displacing means as is known in the art. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A), (B).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over FRESENIUS (US 5194148) in view of HELLER (US 962346) in view of GAO (CN 104707390) in view of M.W. WATERMARK.
Regarding claim 6, FRESENIUS does not teach a carrier plate proximate the follower plate. However, M.W. WATERMARK teaches a filter press that is expandable via a removable expansion piece, which is supported by a cross support or carrier plate. See https://www.mwwatermark.com/expand-my-filter-press/ and associated YouTube video, dated 2013 https://youtu.be/V4Hz2sPFASQ and Fig. 1 below.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the movable support of FRESENIUS’ modified device to include a carrier plate proximate the follower plate and capable of the claimed function in order to support the spacer rod. The references are combinable, because they are in the same technological environment of filter presses. See MPEP 2141 III (A), (B).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FRESENIUS (US 5194148) in view of HELLER (US 962346) in view of GAO (CN 104707390) in view of GLOVER (US 1793080).
Regarding claim 7, FRESENIUS does not teach a handle. However, it is obvious to one having ordinary skill in the art to provide for a handle in order to allow the movable support or swing arm to be easily moved by hand. See also GLOVER (see rejection of claim 10 above and incorporated by reference) as also including a handle (Fig. 1 #19).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the movable support of FRESENIUS’ modified device to include a handle disposed on an opposite end of the swing arm from the spacer rod in order to easily move the support by hand. The references are combinable, because they are in the same technological environment of filters. See MPEP 2141 III (A), (B).
Fig. 1

    PNG
    media_image2.png
    1483
    673
    media_image2.png
    Greyscale

Telephonic Inquiries
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777